DETAILED ACTION

Information Disclosure Statement
The information disclosure statements filed 1 October 2019 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Each of the Non Patent Literature documents, which appear to be foreign Office Actions, are not provided with an English language translation or equivalent and therefore cannot be considered at this time. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The new limitation in the second to last line of claim 1 is unclear because it is unclear what the “a cleaning unit including the autonomous cleaning unit” is intended to define in addition to the autonomous cleaning unit because there is no additional cleaning unit disclosed in the application as a whole.  For the sake of the current Office Action, the examiner will consider the “a cleaning unit” introduced at the end of the claim to define the same structure as the autonomous cleaner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Morin et al. (2016/0183752) in view of Sernecki et al. (EP 3033982A1).
Morin discloses all of the structure set forth in the claims including an autonomous cleaning unit (10) which moves autonomously over a surface to be cleaned and collects dust; and a station unit (100) which has a charging electrode (252) for the autonomous cleaning unit, wherein the autonomous cleaning unit includes a first body case having a first inlet (40) at a bottom surface of the first body case, a battery (24) for accumulating electric power supplied from the charging electrode (when docked) via a corresponding charging terminal (25), a first dust collecting container (50) which accumulates dust sucked from the first inlet, and an electric blower (not shown but inherently present to provide suction to collect debris as disclosed) which is driven by electric power supplied from the battery and makes negative pressure act on the first dust collecting container, the station unit is provided with a second body case (110/120) having an inlet (200) to suck dust from the autonomous cleaner when docked.  However, Morin fails to disclose a second inlet which sucks dust, the second inlet provided at a lower portion of a side wall surface of the second body case and having a laterally elongated width extending in a direction of a surface on which the station unit is positioned adjacent the surface, wherein the autonomous cleaner is not positioned on the second inlet when docked on the station.  Sernecki discloses a similar autonomous cleaner (4) and station (1), having an inlet (18) configured to evacuate the autonomous cleaner when docked, and also having a second inlet (7) which sucks dust, the second inlet provided at a lower portion of a side wall surface of the second body case and having a laterally elongated width extending in a direction of a surface on which the station unit is positioned adjacent the surface, the second inlet configured to evacuate a manually operable suction cleaner as desired to reduce the need for a user to regularly empty the manually operable cleaner.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar second inlet to the station unit of Morin, configured to evacuate a manually operable suction cleaner, as taught by Sernecki, to provide the station unit with the additional function of emptying a manually operable suction cleaner, increasing functionality and providing the advantage of reducing need for a user to regularly empty the manually operable cleaner. 
Regarding the limitations previously included in claim 3, now incorporated into claim 1, the station unit of Morin includes a second dust collecting container (116), similar to the second dust collection container (2) of Sernecki, which accumulates dust sucked from the inlet and would obviously be configured to collect dust from both inlets when applied to Morin, and a second electric blower (126) which makes negative pressure act on the second dust collecting container.
Regarding the new limitation added to claim 1, the second inlet taught by Sernecki would also be capable of sucking dust provided directly from the surface by operation of the second electric blower, when the dust provided from the surface is manually moved very close to or into the second inlet, in the same manner required by the applicant’s invention (either to a lateral side or over the front lip of the tray for supporting the manual cleaner head 28).  
Regarding claim 4, the station unit of Morin includes a transit air passage (202) which connects the first dust collecting container and the second dust collecting container when the autonomous cleaning unit homes to the station unit.
Regarding claim 5, the station unit of Morin includes a dust transport duct (202) which is capable of being coupled with the autonomous cleaning unit and is fluidically connected to the first dust collecting container, a second dust collecting container (116) which accumulates dust transported for disposal from the first dust collecting container through the dust transport duct, and a second electric blower (126) which makes negative pressure act on the dust transport duct via the second dust collecting container, wherein the second dust collecting container is provided with a multistage centrifugal separating unit including a first centrifugal separating portion (860/862) which centrifugally separates dust flowing from the dust transport duct from air, and a second centrifugal separating portion (852/854) which separates dust passing the first centrifugal separating portion from air.

Response to Arguments
Applicant's arguments filed 4 August 2021 have been fully considered but they are not persuasive.  The applicant argues that each reference applied in the obviousness rejection do not individually provide all of the claimed limitations.  However, the rejection is applied with the teaching of Sernecki teaching the modification to Morin to provide the second inlet as claimed, wherein Morin includes the second electric blower and second dust collector as claimed.  The applicant additionally argues that the second inlet of Sernecki would not be capable of collecting debris from the surface because the manual vacuum cleaner is placed over the second inlet.  However, as configured for Sernecki or when applied to Morin, the manual vacuum is removable from the second inlet, making the inlet capable of collecting dust from the surface when the manual vacuum is removed as well as possibly capable of collecting dust moved directly adjacent to the second inlet even when the manual vacuum is present.
   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Sernecki et al. (EP 3033982A1) and Meyer (DE 10 2010 016 263A1) disclose cleaners and stations having similar structure as the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        21 September 2021